Citation Nr: 0003968	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of an injury to the left mandibular-
maxillary joint.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder, to include arteriosclerotic heart disease 
with sclerotic aortitis and angina pectoris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from January 1945 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased evaluation for the 
service-connected disability, and determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for cardiovascular disease had 
not been presented.  The appellant filed a notice of 
disagreement with this rating decision later that month, in 
December 1996.  A statement of the case relative to these 
issues was forwarded to the appellant in October 1998.  The 
appellant filed his substantive appeal in this matter in 
November 1998.    

A preliminary review of the record discloses that the 
appellant had requested a hearing before a traveling Member 
of the Board in connection with this case.  This request was 
subsequently withdrawn by the appellant in January 1999.  
38 C.F.R. § 20.704 (1999).  This case was thereafter 
certified to the Board for appellate review.   


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant's 
residuals of injury to the left mandibular-maxillary joint 
are characterized by pain, popping, and slight crepitus with 
slight lateral movement of the left temporomandibular joint, 
with some functional impairment on use of that joint.

2.  In June 1976, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for arteriosclerotic heart disease with sclerotic 
aortitis and angina pectoris.  The appellant was provided 
notice of the decision and his appellate rights.  A notice of 
disagreement to the denial was not filed.

3.  In April 1996, the appellant sought to reopen his claim 
for service connection for a heart condition.

4.  The new evidence added to the record, including VA and 
private medical records, and testimonial evidence bears 
directly and substantially upon the subject matter now under 
consideration (i.e. whether the appellant currently has a 
cardiovascular disability that is related to military 
service) and, when considered alone or together with all of 
the evidence, both old and new, has a significant effect upon 
the facts previously considered. 

5.  The claim for entitlement to service connection for a 
heart disorder, to include arteriosclerotic heart disease 
with sclerotic aortitis and angina pectoris, is not supported 
by cognizable evidence showing the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of injury to the left mandibular-maxillary joint 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Code 
9999-9905  (1999).

2.  Evidence received since the unappealed June 1976 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for arteriosclerotic heart disease with 
sclerotic aortitis and angina pectoris, is new and material, 
and the claim for this benefit is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999). 

3.  The claim for entitlement to service connection for a 
heart disorder, to include arteriosclerotic heart disease 
with sclerotic aortitis and angina pectoris, is not well-
grounded. 38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Initially, the Board has found that the appellant's claim for 
an increased evaluation for residuals of injury to the left 
mandibular-maxillary joint is well grounded pursuant to 38 
U.S.C.A. § 5107.  This finding is predicated upon the 
appellant's assertion that his jaw disability has increased 
in severity.  Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992)).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim. 38 U.S.C.A. § 5107. The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this aspect of the appeal has been 
obtained.

Medical History

Service connection for residuals of injury to the left 
mandibulo-maxillary joint was granted in November 1950.  A 
noncompensable evaluation was assigned for this disability.  
It was noted that VA examination, conducted in October 1950, 
showed no definite limitation of motion associated with this 
condition. 

A VA examination report, dated in May 1976, indicated there 
was no evidence of restriction of motion as the appellant 
opened his mouth for examination of the oral cavity.  There 
was no crepitus in the left maxillary joint.  The appellant 
reported broken tissue over this joint which caused him pain, 
although the examiner reported that this was not visualized 
on examination.  A June 1976 rating decision continued the 
assigned rating evaluation for this disability under 
Diagnostic Code 9999.

In April 1995, the appellant sought an increased evaluation 
for his service-connected disability.  

During a February 1995 examination, the appellant reported a 
history of arthritis associated with the jaw.  There was no 
clinical finding noted relative to his jaw disability on 
examination.  A March 1995 clinical report indicated that the 
appellant presented with complaints of pain in front of his 
ear, bilaterally.  Examination showed the canals to be free 
of cerumen bilaterally.  The nose and throat were clear.  He 
denied episodes of ear ache or headaches.  The examiner was 
able to reproduce pain on palpation of the temporomandibular 
joints (TMJ), bilaterally.  The appellant reported the pain 
to be greater on the left side than the right side.  An 
assessment of TMJ syndrome was indicated.  The appellant was 
treated with Motrin for pain relief.  A nursing notation 
indicated that the appellant was noted to have ill fitting 
dentures.  

A May 1995 clinical report indicated that the appellant 
reported subjective complaints of sore jaw bilaterally.  He 
reported that he had dislocated tissues on the left side of 
this mouth that was affecting his right side.  He also 
reported no relief with ibuprofen.  On evaluation, the 
appellant reported pain at both TMJs.  The examiner ruled out 
an assessment of TMJ syndrome.  

In a September 1995 rating action, the RO resolved all doubt 
in favor of the appellant, and granted an increased 
evaluation from 0 percent to 10 percent for the service-
connected residuals of left mandibular-maxillary joint injury 
under Diagnostic Code 9999-9905.  

In December 1995, the appellant sought an increased 
evaluation for his service-connected disability.  In support 
of this request, the appellant reported that he was seen for 
outpatient treatment at the VA medical center in March 1995.  
By letter, dated in January 1996, the RO advised the 
appellant that the referenced clinical reports were reviewed 
in conjunction with the September 1995 rating action which 
awarded the 10 percent rating for the service-connected 
disability, and that VA examination was not warranted in the 
absence of additional evidence documenting treatment for this 
disability.  

In May 1996, the appellant's representative requested, on 
behalf of the appellant, a hearing in connection with the 
September 1995 rating action which denied an increased rating 
for the service-connected jaw disability.

During a November 1995 evaluation, the appellant reported a 
history of split tissue in the front of the left ear during 
service.  On examination, the appellant was able to open and 
close his mouth without difficulty.  There was no crepitus 
over the left or right temporo-mandibular joints.  X-ray 
studies revealed an old trauma to the left temporo-mandibular 
joint.

A May 1996 clinical report disclosed that the appellant 
presented with complaints of left jaw pain.  Examination of 
the ear, nose, and throat (ENT) was noted to be within normal 
limits.  The examiner noted that the reported area of pain 
was in the left TMJ area.  An assessment of left TMJ syndrome 
was noted.  The appellant was treated with Motrin for pain 
relief.  

During a September 1996 hearing, the appellant stated that he 
experienced numbness due to "split tissue that runs down the 
side of [his] ear."  He described his pain as severe and 
constant in nature, and indicated that he experiences 
headaches of one hour in duration, four times weekly due to 
his pain.  The appellant also reported that he experiences 
popping of the jaw, without locking, when he opens his mouth.  
He reported that he has difficulty opening his mouth.  He 
denied symptoms of radiating pain.  The appellant reported 
that he did not prefer to undergo surgical treatment for his 
jaw condition.  He reported that he is currently receiving 
medical care for this disability at the VA medical facility, 
which includes medication for relief of pain.  

The appellant was afforded VA examination in October 1996.  
The medical examination report indicated that the appellant 
reported complaints of pain.  It was noted that the appellant 
reported a history of injury to the jaw following a fall in 
service.  He described a clicking in his jaw upon opening his 
mouth following the injury.  The examiner noted that none of 
the appellant's teeth were fractured in connection with the 
injury.  It was noted that the appellant had undergone 
extraction of all his teeth several years later, when he had 
dentures made in approximately 1966.  Objective findings on 
examination showed some lateral movement when the mouth was 
opened widely.  There was evidence of popping with pain at 
the left mandibular joint.  It was the examiner's assessment 
that this condition was not debilitating in nature, but 
prevented the appellant from taking large bites.  It was 
further noted that the appellant's condition affected him 
when eating and yawning.  Based upon the clinical evidence, 
it was noted that the appellant's condition was manifested by 
slight crepitus with slight lateral movement of the left TMJ.  
There were no signs of displacement shown on x-ray studies.  
The diagnostic impression was broken condyle, left, which 
calcified on its own.  

In a December 1996 rating decision, the RO confirmed and 
continued the assigned rating evaluation for the service-
connected disability.  

The appellant presented with complaints of chronic left TMJ 
pain during a June 1998 examination.  A nursing notation 
indicated that the appellant initially reported pain in the 
left temple with dizziness.  When evaluated by the physician, 
the appellant was noted to report symptoms of popping and 
clicking of the jaw, with radiating pain into the left 
temporal region.  He reported a constant sensation as if were 
spinning.  On examination, there was no swelling of the jaw, 
or crepitus felt with movement.  The assessment included 
chronic TMJ.  A July 1998 clinical report referenced an 
assessment of chronic left TMJ pain.  There were no findings 
relative to this condition noted on examination.  A separate 
report, also dated in July 1998, indicated that the 
appellant's dentures were readjusted, and that he tolerated 
the procedure well.

In October 1998, the RO confirmed and continued the assigned 
10 percent evaluation for the service-connected disability.


Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations require that disability evaluations be based 
on the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of musculoskeletal system and these included pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59. 

The RO rated the appellant's residuals of an injury to the 
left mandibular-maxillary joint by analogy to limitation of 
motion of the temporomandibular articulation, under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  This analogous rating is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. §§ 4.20, 4.27; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Under Diagnostic Code 9905, a 10 
percent rating requires limitation of the range of lateral 
excursion from 0 to 4 millimeters or of limitation of the 
range of inter- incisal motion from 31 to 40 millimeters.  A 
20 percent rating is warranted for limitation of the range of 
inter-incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R.  § 4.150.  
The appellant's residuals of an injury to the left 
mandibular-maxillary joint is currently rated as 10 percent 
disabling.

Loss of approximately one-half of the mandible, involving 
temporomandibular articulation, is required to warrant a 50 
percent disability rating.  38 C.F.R. §4.150, Diagnostic Code 
9902 (1999).

Loss of part of or the whole ramus, involving bilateral loss 
of temporomandibular articulation warrants a 50 percent 
rating.  38 C.F.R. § 4.150, Diagnostic Code 9906 (1999).

In evaluating the evidentiary record, the Board observes that 
according to the evidence of record the appellant has 
objectively confirmed pain in the area of the left TMJ.  The 
record further reflects that the appellant has expressed 
complaints of radiating pain into the left temporal region, 
and the medical evidence does show findings of popping with 
pain in the left mandibular joint.  Also, the record reflects 
that the appellant was able to open and close his mouth 
without difficulty, as shown by examination conducted in 
November 1995.  According to the VA examiner in October 1996, 
however, the appellant was prevented from taking large bites, 
and the service-connected condition did affect him when 
eating and yawning.  That notwithstanding, the VA examiner in 
October 1996 concluded that the appellant's service-connected 
condition was manifested by slight crepitus with slight 
lateral movement of the left TMJ, and opined that the 
condition was not considered to be debilitating in nature.  
Indeed, no evidence of swelling or crepitus with movement of 
the jaw was found on examination in June 1998.  Therefore, 
given the totality of the pertinent medical evidence, 
particularly that which indicates pain on use of the left 
TMJ, the Board finds it reasonable to conclude that the 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 9905, which is 
the minimum compensable evaluation for limitation of motion 
of temporomandibular articulation.  See generally DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45. 
4.59.  However, since the evidence of record does not 
indicate limitation of motion to a degree to warrant a 20 
evaluation under Diagnostic Code 9905 or other impairment 
indicated in Diagnostic Codes 9902-9904, and 9906-9915, 
relative to the left mandibular-maxillary joint, the Board 
further concludes that an evaluation in excess of 10 percent 
is not warranted under the rating schedule.

In this case, consideration was given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds that the evidence discussed above does not 
suggest that the appellant's service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  In that regard, the appellant's 
disability has not required frequent periods of 
hospitalization, nor present marked interference with 
employment which is not already contemplated by the current 
rating evaluation.


New and Material Evidence

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the June 1976 RO decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the June 1976 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in August 1994, and 
the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence

Service medical records reflect that the entrance 
examination, conducted in January 1945, was negative for any 
clinical findings or diagnosis relative to the cardiovascular 
system.

The service medical records reflect that the appellant was 
seen in July 1945 for complaints of pain in the front of the 
chest, on the right side, and pain in the right shoulder upon 
carrying.  There were no findings made on examination 
relative to the cardiac system.  The records reflect that a 
July 1945 x-ray study of the chest was significant for a 
lesion interpreted as an extremely minimal type of 
reinfection tuberculosis, stability undetermined.  When seen 
in August 1945, the appellant reported that he had no 
complaints referable to the chest.  A December 1945 
examination report indicated that evaluation of the heart 
revealed a regular sinus rhythm, without murmurs.  There was 
no clinical evidence of enlargement.  When evaluated in 
December 1945 for an unrelated condition, a blood pressure 
reading of 152/105 was noted.  A subsequent notation, dated 
in December 1945, indicated that blood pressure readings over 
a three day period consistently yielded recordings around 
120/85. 

Service medical records reflect that radiographic studies of 
the chest, conducted in conjunction with the April 1946 
separation examination, were negative.  The report of 
physical examination indicated that the chest, heart and 
blood vessels were evaluated as normal.  Blood pressure 
readings of 134/86 and 136/88 were recorded.

An October 1950 medical report indicated that the appellant 
presented with multiple complaints, to include that his 
"heart did not beat right," and caused him pain on 
occasion.  The physician did not document any clinical 
findings relative to the appellant's subjective complaint.  

A VA medical examination report, dated in October 1950, 
indicated that the appellant reported a history of changes in 
the rate of his heart beat.  It was noted that he complained 
of episodic increased heart beats.  Physical examination 
showed the cardiovascular system to be normal.  X-ray studies 
of the chest revealed the heart to be enlarged slightly on 
the left side.  It was noted that the study was otherwise 
negative.   There was no diagnostic finding made relative to 
the cardiovascular system.

An April 1955 hospital report indicated that x-ray studies of 
the chest were negative.

The record discloses that the appellant was privately 
hospitalized in June 1961 for an unrelated condition.  The 
medical report indicated that the heart was evaluated as 
normal.  The heart rate was evaluated at 80 beats per minute.  
Examination showed the heart to be of normal size, with a 
regular rate and rhythm, and no evidence of murmurs.  

The appellant was seen in December 1966 with complaints of 
recurrent dull, aching pain across the front of the chest, 
and behind the breast bone.  It was noted that earlier x-ray 
studies of the chest were suggestive of aortitis.  On 
physical examination, the heart was evaluated within normal 
limits by percussion.  Heart tones were of good quality, 
except for a markedly accentuated aortic second sound, which 
the physician noted to be consistent with sclerosis at the 
root of the aorta.  The diagnostic impression was 
arteriosclerotic heart disease with angitis pectoris, class 
III, sclerotic aortitis.  

A private medical report indicated that the appellant was 
seen in March 1971 for complaints of chest pain.  It was 
noted that the appellant had had a cold during the week prior 
to examination.  An electrocardiogram (EKG) revealed probable 
incomplete bundle branch block.  When seen days later, the 
appellant continued to complain of irritation in his chest.  
During an evaluation two days later, the appellant reported 
some improvement.  It was noted that he continued to 
demonstrate some cough.  Examination days later revealed some 
rhonchi.  When seen later that month, the appellant was noted 
to be much improved, but reported some concern about a rapid 
heart beat.  Physical examination revealed the heart rate to 
be 90 beats per minute.  When examined days later, the 
appellant's blood pressure was recorded as 160/90.  His heart 
was evaluated as normal.  The appellant was next seen in 
December 1973, at which time, he reported experiencing a two 
to three day history of chest pain, primarily in the left 
chest area and radiating into the left arm.  It was noted 
that examination was not remarkable, except for some course 
rales which the physician opined to be chronic infection and 
chronic pulmonary fibrosis.  A blood pressure reading of 
170/100 was indicated.  Results from an EKG were normal.  A 
December 1974 notation indicated that the appellant reported 
relief with medication.  It was noted that he described 
angina type chest pain.  A blood pressure reading of 160/94 
was recorded.  Physical examination showed the chest to be 
clear, with good heart sounds.

The appellant underwent VA hospitalization in March 1976 for 
complaints of chest pain.  The medical report indicated that 
the appellant presented with a two day history of substernal 
chest pain, recurring about three times daily, and lasting 
five minutes in duration.  These episodes occurred when 
performing work, and were associated with shortness of 
breath, dizzy spells, weakness, and nausea.  Examination upon 
admission showed the heart sounds to be split at the second 
heart sound.  EKG results revealed a normal sinus rhythm, 
with complete right bundle branch block with secondary 
"STT" changes.  It was noted that review of the appellant's 
medical history was suggestive of angina pectoris, secondary 
to ischemic heart disease.  A final diagnosis of chest pain, 
probably secondary to chronic ischemic heart disease was 
indicated.

The appellant underwent VA examination in May 1976.  X-ray 
studies of the chest were noted to be essentially within 
normal limits.  On examination, the appellant reported 
symptoms that were noted to be referable to an old pulmonary 
tubercular infection and recurrent chest pain that was 
cardiac in origin, anginal in type, occurring twice daily.  
The appellant reported episodes of shortness of breath 
accompanying his chest pain.  On physical examination, by 
auscultation, there was an apical murmur detected.  The heart 
rate was noted to be elevated.  A blood pressure reading of 
120/90 was noted.  The heart rate was evaluated at 98 beats 
per minute.  The medical examination report reflects a 
diagnostic impression of arteriosclerotic heart disease and 
sclerotic aortitis, angina due to chronic ischemic heart 
disease, and right bundle branch block.  It was noted that 
hypertension was not found on examination. 

The June 1976 rating decision

By rating action, dated in June 1976, service connection for 
arteriosclerotic heart disease with sclerotic aortitis and 
angina pectoris was denied.  This determination was 
predicated upon the RO's finding that the evidence did not 
establish that his cardiovascular disability was incurred 
during service.

The additional evidence

The supplemental medical evidence generally consists of VA 
medical examination report, private and VA outpatient 
treatment records dated from 1979 to 1997, and testimonial 
evidence presented during a September 1996 hearing.

Private medical reports, dated from 1979 to 1994, reflect 
intermittent evaluation for complaints of occasional chest 
pain, relieved with Nitroglycerin.  These treatment reports 
document a history of hypertension since 1976, with a 
myocardial infarction in 1976 as well.  The appellant was 
noted to continue to experience approximately three episodes 
of angina weekly, manifested by left sided, non-radiating 
chest pain which was relieved with rest and medication.  In 
March 1988, the appellant reported a more frequent need for 
Nitroglycerin, and it was noted that he was not in compliance 
with medications for control of his blood pressure.  By March 
1989, the appellant's blood pressure was noted to be well 
controlled with medication.

A March 1995 clinical report indicated that the appellant 
presented with complaints of precordial pain three times 
weekly since 1976, that is relieved with Nitroglycerin.  It 
was noted that the appellant was being followed for coronary 
artery disease with angina, and that he had a history of 
myocardial infarction in 1974 and 1976.  X-ray studies of the 
chest were negative.  EKG results revealed normal sinus 
rhythm, right bundle branch block, and right apex deviation.  
An assessment of coronary artery disease with angina, and a 
history of myocardial infarction was indicated.  The 
appellant was thereafter referred to the nutrition clinic for 
evaluation and assessment.  The clinical report indicates 
that the appellant was instructed in low calorie, 
cholesterol, and sodium dietary intake.  

The appellant was next evaluated in May 1995 following 
complaints of right side chest pain.  He also reported 
episodes of dizziness.  The report noted that the appellant 
reported no relief with Nitroglycerin, and requested a higher 
dosage.  He denied any radiating pain, or associated symptoms 
of shortness of breath or diaphoresis.  Examination showed a 
regular heart rate and rhythm, without murmurs.  It was noted 
that chest pain was reproduced on palpation of the ribs.  
Results of an EKG study were noted to remain unchanged from 
the previous (March 1995) study results.  An assessment of 
costochondritis was indicated.  The appellant was instructed 
to take ibuprofen for pain relief.

Clinical records further disclose that the appellant was seen 
intermittently between 1995 and 1996.  These reports show 
that the appellant was seen in July 1995 for complaints of 
chest pain on exertion, which subsided with Nitroglycerin.  
The appellant denied symptoms of shortness of breath, 
weakness, edema, and dizziness.  A blood pressure reading of 
150/90 was recorded.  EKG results revealed a normal sinus 
rhythm.  Examination of the heart revealed no gallops or 
murmurs.  The clinical impression was arteriosclerotic heart 
disease, stable angina, status post myocardial infarction, 
and essential hypertension.  When seen later that month, the 
appellant was evaluated with improving hypertension, and 
essentially unchanged hyperlipidemia.  A blood pressure 
reading of 166/84 was recorded in conjunction with this 
evaluation.  Examination of the heart revealed normal first 
and second heart sounds.  In October 1995, the appellant 
reported unchanged complaints of chest pain.  It was noted 
that the appellant also had cold symptoms.  A blood pressure 
reading of 186/110 was recorded.  The examiner noted normal 
first and second heart sounds on examination of the 
cardiovascular system, without evidence of gallop or murmurs.  
The assessment included findings of coronary artery disease 
with angina pectoris, uncontrolled hypertension, and 
hyperlipidemia.  During a November 1995 examination, the 
appellant reported a history of occasional chest pain 
relieved by Nitroglycerin.  He denied symptoms of shortness 
of breath, weakness, dizziness, syncope, or palpitations.  A 
blood pressure reading of 150/90 was recorded.  The examiner 
noted that the appellant had a risk factor for hypertension.  
EKG results revealed a normal sinus rhythm.  Examination of 
the cardiovascular system showed a regular rate and rhythm, 
without gallop or murmurs.  The chest was clear to percussion 
and auscultation.  The clinical assessment was 
arteriosclerotic heart disease, stable angina, status post 
myocardial infarction, and essential hypertension.  It was 
noted that the appellant had an improved blood pressure 
reading of 150/74 during an evaluation later that month, in 
November 1995.  

When seen in January 1996, the appellant was evaluated with 
coronary artery disease with angina, hypertension, 
hyperlipidemia, and degenerative joint disease of the right 
shoulder.  A blood pressure reading of 176/88 was noted.  
Evaluation of the cardiovascular system was essentially 
normal.  Finally, the appellant reported left lower chest 
pain during an April 1996 examination.  He also reported 
occasional chest pain relieved by Nitroglycerin.  A blood 
pressure reading of 168/84 was recorded at that time.  
Examination of the cardiovascular system revealed no murmurs.  
There was mild tenderness noted over the anterior left chest 
wall, with some right shoulder pain manifested by loss of 
motion.  The examiner noted a clinical impression of coronary 
artery disease with stable angina, and hypercholesteremia due 
to non-compliance with diet.

The appellant offered testimonial evidence during a September 
1996 hearing concerning the onset and severity of his heart 
condition.  He stated that he initially experienced chest 
pains during service.  He described this pain as sharp, but 
without radiation.  He reported that he was twice seen in 
sick bay for complaints of chest pain.  He was administered 
medication, and hospitalized for one day for treatment of 
hypertension.  The appellant indicated that he was thereafter 
returned to light duty, but continued to experience chest 
pain.  He reported that he suffered heart attacks in 1974 and 
1976.  He reported no change in symptoms he experienced in 
service in comparison to symptoms he experienced preceeding 
the reported heart attacks.  A diagnosis of arteriosclerotic 
heart disease was made following the second heart attack.  
The appellant reported that he is receiving ongoing treatment 
for his heart condition at the VA medical facility, and is 
maintained on prescribed medication (Nitroglycerin). The 
appellant indicated that he currently experiences symptoms of 
shortness of breath.  

When queried by the hearing officer regarding his in service 
treatment, the appellant reported that he was advised by 
service medical personnel that x-ray films showed something, 
described as about the size of a stick pin.  The appellant 
acknowledged that no diagnostic impression was offered 
concerning his reported chest pains.  Although he continued 
to experience chest pain, he was not medically evaluated for 
this symptom within the first year following his release from 
service.  He indicated that the was seen by a private 
physician in 1946, but noted that this physician did not 
offer an opinion with respect to his chest pain complaints.  
The appellant further noted that he was not taking any 
prescribed medication for hypertension prior to his first 
heart attack.  He indicated that he was seen at the VA 
medical facility for treatment following his heart attack.

During VA examination in October 1996, the appellant reported 
a history of episodic chest pain since service.  He reported 
post service treatment for this condition as well as 
hypertension.  The examination report noted subjective 
complaints of chest pain on exertion, sometimes relieved with 
Nitroglycerin and rest.  On examination, the appellant was 
evaluated with a regular heart rate and rhythm.  There was no 
evidence of gallops or murmurs.  A blood pressure reading of 
170/96 was recorded.  EKG results revealed a normal sinus 
rhythm.  X-ray studies of the chest revealed the heart to be 
of normal size.  The diagnostic impression was 
arteriosclerotic heart disease; angina pectoris, stable; and 
essential hypertension.

Clinical records, dated from January 1998 to June 1998 
reflect that the appellant presented with continued 
complaints of chest pain relieved by Nitroglycerin.

Analysis

I.  Materiality of the Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For veterans who had 
ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and arteriosclerosis or 
cardiovascular-renal disease (including hypertension) is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for a disease 
which was diagnosed after discharge from military service, 
when the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992). 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed.Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance).  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the record now reflects that 
the appellant's current cardiovascular disease is related to 
the appellant's period of military service.

As previously noted, the RO denied the appellant's claim for 
service connection for a heart condition in an unappealed 
rating decision of June 1976.  That determination was based 
on a finding that the medical evidence of record did not 
establish that the current cardiovascular disease was related 
to the appellant's period of service.  The Board observes, 
however, that the newly submitted evidence shows that the 
appellant continues to carry a post-service diagnosis of 
cardiovascular disease.  Further, the appellant has provided 
testimonial evidence concerning the continuity of 
symptomatology relative to his cardiovascular complaints 
since service.  The Board must presume the credibility of 
this evidence for purposes of determining whether new and 
material evidence has been submitted.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Moreover, this evidence is 
not cumulative and redundant, and it bears directly and 
substantially on the question of whether the appellant 
currently has cardiovascular disability that is related to 
service, which was lacking at the time of the June 1976 
rating action.  Therefore, the Board finds that the 
additional medical reports, and testimonial evidence relating 
the appellant's current cardiovascular disorder to his period 
of service constitute new and material evidence for purposes 
of reopening the appellant's claim for entitlement to service 
connection for a heart condition.  See 38 C.F.R. § 3.156(a).

II.  Well-grounded claim

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claim for 
service connection, the threshold question that must now be 
resolved is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient.  In this context, the appellant 
must submit evidence in support of his claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

In order for a claim for service connection to be well-
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability  and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Thus, the appellant's uncorroborated statements are not of 
sufficient probative weight nor are they competent evidence 
to establish a causal relationship between the claimed 
disability and his period of military service.

The record shows that the RO has continued to deny the 
appellant's claim of service connection for arteriosclerotic 
heart disease, based upon its finding that the service 
medical records are negative for any complaints, treatment, 
or diagnosis of a heart condition.  It was further noted that 
while post service records document that the appellant has 
been seen privately and at the VA outpatient for treatment of 
a heart condition, there was no evidence presented which 
relates the current condition to the appellant's period of 
military service.

In this case, the record contains no service medical record 
of any complaints, treatment, or diagnosis referable to the 
cardiovascular system.  Service medical records document 
elevated blood pressure readings, but reflect no contemporary 
clinical findings of cardiovascular abnormality.  Further 
diagnostic tests results failed to disclose any radiographic 
defects associated with the heart.  In this case, the 
appellant maintains that his current cardiovascular disease 
was incurred during service.  Relative to the appellant's 
claimed disability, there is no competent medical evidence of 
record of a nexus between the appellant's cardiovascular 
pathology and his period of military service.  What remains 
decisive in this case is not only is there no evidence of 
cardiovascular pathology during service or within one year 
thereafter, the record remains devoid of competent medical 
evidence or opinion demonstrating that the appellant's 
remotely manifested cardiovascular pathology is related to 
his period of service decades earlier.

In that regard, the record on appeal contains no medical 
opinion or contemporaneous clinical findings linking any 
current heart disease to the appellant's service in the 
military.  The assembled medical evidence of record contains 
clinical notations that the appellant was evaluated with 
arteriosclerotic heart disease in 1966.  This is the earliest 
documented diagnostic assessment of a cardiovascular 
disorder.  Subsequent treatment reports document continued 
complaints referable to the heart, with clinical and 
diagnostic findings consistent with the presence of 
cardiovascular disability.  However, these records are 
conspicuously negative for any medical opinion which 
indicates any correlation between diagnosed cardiovascular 
pathology and the appellant's period of military service 
which ended decades earlier.  See Savage and Caluza, both 
supra.

The Board has carefully and thoroughly reviewed the evidence 
of record.  The Board finds, however, that the record 
reflects no competent medical evidence containing an opinion 
that any current heart disease was clinically extant during 
service or within a year thereafter, or suggests that the 
current cardiovascular pathology is clinically linked with 
the appellant's service-connected disabilities. The only 
evidence which attributes an etiological relationship between 
such disability and service or service-connected 
disabilities, is the lay assertions of the appellant.

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his respective 
observations and recollection, that is, objective 
manifestations of the appellant's symptomatology.  His 
assertions, however, are not competent to prove that which 
would require specialized knowledge or training.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu, 2 Vet. App. at 
494-95.  Specifically, the Court has held that lay testimony 
is not competent to prove a matter requiring medical 
expertise.  Fluker v. Brown, 5 Vet. App. 296, 299 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 
Vet. App. 93, 95 (1993); Grottveit, 5 Vet. App. at 92-93; 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  Thus, "lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded..."  Grottveit, 5 Vet. App. at 
93.  Accordingly, the claim is denied.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 

ORDER

An increased evaluation for residuals of injury to the left 
mandibular-maxillary joint is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a heart disorder, 
to include arteriosclerotic heart disease with sclerotic 
aortitis and angina pectoris, is reopened; however, the claim 
is not well grounded; and the appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

